Citation Nr: 1624209	
Decision Date: 06/16/16    Archive Date: 06/29/16

DOCKET NO.  10-22 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to an initial compensable evaluation for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

G. Slovick, Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to March 1973, including service in the Republic of Vietnam.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.

In June 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims folder.

These issues were remanded by the Board in February 2012 for further development.  At that time, the issues of service connection for peripheral neuropathy of the upper extremities, and for posttraumatic stress disorder were also on appeal and remanded.  However, those issues have been granted during the course of the appeal and are therefore no longer before the Board.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In March 2012, the Veteran was afforded a VA examination.  The Veteran's audiometric findings were consistent with a non-compensable evaluation in the left ear and did not show right ear hearing loss as defined in 38 C.F.R. § 3.385.

Thereafter, in an October 2012 audiology note, following review of the Veteran's claims file, an audiologist stated that it was at least as likely as not that right ear hearing loss was related to service.

In his May 2016 correspondence, the Veteran, through his representative, asserted that his hearing loss had increased in severity since his March 2012 VA examination.  The Board finds this plausible as it has been over four years since his last examination.  As it may demonstrate hearing loss in the right ear as defined in 38 C.F.R. § 3.385 and demonstrate the current nature of the left ear hearing loss, a new VA examination is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA audiometric examination in order to determine the current severity of his right and left ear hearing acuity.  The Veteran's claims file and a copy of this remand must be made available to the examiner at the time of examination.  Controlled speech discrimination testing (Maryland CNC) and pure tone audiometry testing must be performed as part of this examination. 

In addition to reporting the objective test results obtained upon examination, the examiner must describe in detail the functional effects of the Veteran's hearing loss disability on his occupation and/or daily life.

2.  After undertaking any other development deemed appropriate, the RO should readjudicate the issues on appeal.  If any of the benefits sought on appeal are not granted, the RO should issue a supplemental statement of the case (SSOC) and provide the Veteran and his representative with an appropriate opportunity to respond. Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




